Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Claim Status
Claims 1-3, 5, 7-15, and 17-21 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US 4736094 to Yoshida, in view of US 8140617 to Ewe, in view of US 2002/0020742 to Streicher et al., and further in view of  US 2002/0111907 to Ling.
With respect to Claims 1, and 10, Yoshida teaches a system (FIGS. 1-7, memory (FIG. 4), processor (col 6, ln 20, CPU), and method (col 7, ln 65-col 9, In 19; col 13) comprising: receiving at a device a first token associated with a first account (FIG. 2, integrated circuit card associated with multiple accounts physically received at a terminal, having a chip, ROM memory; col 5, ln 59-col 6, ln 11), wherein the device is a point of sale device (col 4, ln 6 “cash dispensing terminal” is a POS terminal; FIG. 6 showing a POS; FIG. 2; col 6, ln 28-38, terminal also acts as the chip-to-chip device); executing a transaction (Abstract; col 2, ln 14-55; col 4, ln 1-10, an ATM withdrawal is a transaction; FIG. 12, col. 13); recording the executed transaction as a first recording at the device (col 11, ln 33-36; col 13, ln 15) and the first token (col 2, ln 48; FIG. 12; col 12, ln 62; col 13,), wherein the execution of the transaction is offline (col 2, ln 48; col 13), and balancing the account associated with the first token (IC card) per the transaction when the first token is online after the executed transaction (col 2, ln 48-58; col 13). Yoshida teaches funds being stored on the token for making payments in an offline manner (FIG. 4; col 6, ln 51-59) Yoshida teaches the funds representing a given monetary value. (col 1, ln 65-col 2, ln 5; col 6, ln 51-59, “a limited payable amount” teaches this limitation)
Though it teaches storing a claimed amount, payable limit, and secret code at both the device and terminal, Yoshida fails to expressly teach storing first and second recordings of the transaction data at both the token and device during the offline transaction. Ewe is added to further teach a system for executing offline transactions using a mobile device in communication with a server, wherein transaction data is recorded at the device and also at the server (col 8, ln 27-68; Abstract), and then synchronized (FIG. 6; Abstract). Ewe discusses the desire to enable communication and process using persistent or intermittent connection, (col 2, ln 22-28). It would have been obvious to an ordinary artisan to modify the teachings of Yoshida to include first and second recordings of the transaction data, as taught by Ewe, in order to enable processing during intermittent connection.
Though Yoshida teaches recording at the terminal, and on the card for later online processing, it does not explicitly teach “wherein the first recording and the second recording occur at a same time.” Streicher teaches recording a transaction in two separate cartridges for backup “at the same time” ([0048];[0083]), for the purpose of redundancy in case of loss or damage to one or the other. [0048] It would have been obvious to one of ordinary skill in the art to modify Yoshida so as to include recording at two separate place concurrently, in order to provide redundancy in case of loss or damage.
Yoshida fails to expressly teach wherein the execution of the offline transaction further comprises transferring the funds from the first token to an account associated with the device that is different from the first account. Ling however, teaches this at ([0138];[0153], FIGS. 6,8)  Ling discusses the need to allow consumers to make micropayments offline using tokens. [0113] It would have been obvious to one of ordinary skill in the art to modify Yoshida to include this limitation as taught by Ling, in order to facilitate a consumers ability to make token payments offline.  
With respect to Claim 2, and 12, Yoshida teaches wherein the transaction is executed in realtime, (col 2, ln 2, when “online” it would be a transaction in real time -see [0095] of instant spec describing a terminal chip-to-chip transaction as occurring in real time).
With respect to Claim 3, and 13, Yoshida teaches receiving at the device a second token associated with a second account, wherein the transaction is executed between first token and the second token; recording the executed transaction at the second token; and balancing the account associated with the first token and the second token per the executed transaction when one of the first token and the second token are online after the executed transaction, (col 2, ln 14-43; col 3, ln 3-28, “a plurality of transaction accounts”)
With respect to Claim 14, Yoshida teaches wherein the funds stored on the first token are stored prior to the transaction (col 2, ln 14-43; col 3, ln 3-28, “a plurality of transaction accounts”; col 13)
With respect to Claim 5, and 15, Yoshida teaches associating an identifier with the first account and the second account, wherein the identifier recognizes the account has already been balanced per the transaction, (col. 1, ln 25; col 3, ln 20-35; col 8, ln 7; col 11, ln 1-15)
With respect to Claim 7, Yoshida teaches accessing one or more accounts associated with the first token via receipt at the device when the device is online; and selecting the account to associate with the transaction, (col 3, In 1-10; col 11, In 1-15; col 13)
With respect to Claim 8, and 18, Yoshida teaches generating a receipt of the executed transaction via a receipt module when the first token is online, (col 11, In 52, issue a payment slip) With respectto Claim 9, and 19, Yoshida teaches wherein the receipt includes the details of the executed transaction, (col. 11, In 52)
With respectto Claim 11, Yoshida teaches wherein the device is selectively online and offline, (col 13, when the IC is in communication with the terminal it is online)

Claim 17 is rejected under § 103 as being unpatentable over Yoshida in view of Ewe, Schreicher, and Ling, and further in view of US 2016/0019536 to Ortiz et al.
With respect to Claim 17, Yoshida, in view of Streicher, Ling, and Ewe fails to expressly teach a wallet module operative to: access one or more accounts associated with the first token via receipt at the device when the device is online; and select the account to associate with the transaction. Ortiz, however, teaches a wallet module operative to access one or more accounts [0085], “multiple tokens for use in ‘offline’ transactions” [0347] Ortiz teaches the need to “minimize, eliminate, and/or otherwise optimize the need for and/or desirability of transactions and interactions with multiple entities” [0044]. As such, it would have been obvious to modify the teachings of Yoshida, to include a wallet module as recited, in order to help minimize, eliminate, and/or otherwise optimize the need for and/or desirability of transactions and interactions with multiple entities.  

Claim 20 is rejected under § 103 as being unpatentable over Yoshida, in view of Ewe, Schriecher, and Ling, and further in view of US 2008/0209224 to Lord.
With respect to Claim 20, the combination of Yoshida, Ewe, Schriecher, and Ling fails to expressly teach the token communicating over an out-of-band channel.  But Lord teaches this at [0028].  Lord teaches a desire to “provide token management in a computer system environment that could adapt to the changing requirements of customers or third parties who manage system security, while reducing the security management burden on the token management system.” [0005] It would have been obvious to one of ordinary skill in the art to modify Yoshida to include this limitation as taught by Lord, in order to provide a system of better management and security as discussed in Lord.

Claim 21 is rejected under § 103 as being unpatenable over Yoshida, in view of Ewe, Schriecher, and Ling, and further in view of US 2013/0041817 to Greenwald et al.
With respect to Claim 21, the combination of Yoshida Ewe Schriecher and Ling fails to expressly teach wherein the transaction occurs in a Processor on us environment.  Greenwald teaches this limitation at least at [0017];FIG. 3.  Greenwald discusses the need to extend customer payment capability in billing models. [0002] It would have been obvious to one of ordinary skill in the art to modify the teachings of Yoshida to include this limitation as taught by Greenwald, in order to extend customer payment ability in billing models.


Response to Remarks
Applicant’s remarks submitted on 11/18/2021 have been considered, but are not persuasive where objections/rejections are maintained.  It is noted that the § 101 rejection was withdrawn as a result of a pre-appeal brief conference, by SPE Boveja, and TQAS Melius.  The instant amendment renders the enablement rejection moot.  
With respect to the prior art rejections, the claim scope is generally unchanged by the instant amendment.  Funds always represents a certain monetary value.  Yoshids discusses using the “amount” to make a payment. Col 6, ln 51-59. As such, Yoshida teaches a deposited “amount” of funds having a monetary value.  Ling teaches token payments offline wherein funds are transferred from the token and to an account associated with the device (e.g., mobile POS, etc.).  Yoshida teaches executing an offline transaction (as previously presented), and storing funds on the token for conducting offline transactions (FIG. 4).  Streicher deals with transactions and specifically addresses the problem solved by recording the transaction at both tokens/ devices, redundancy.  Both are backups, as any one record would be sufficient to settle both accounts.  As such, Streicher is analogous art.  Yoshida teaches “a present balance in an account, that is, an upper limit of payable amount is recorded in the card, so that cash can be dispensed within the upper limit of the payable amount recorded in the card through an offline transaction of a terminal during a time period other than the online system operating time period. (col 1, ln 63-col 2, ln 42)  Ewe and Ortiz further teach the limitations as proffered by the rejection, where claim terms are afforded their broadest reasonable interpretation.  Applicant is reminded that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection. MPEP 2141.02(VI).  Please note that Davis (US 2002/0002534) has been added to the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696